DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
Applicant’s amendments to the claims dated 4/6/21 are acknowledged.  Claims 1-4, 7, 21-33, 35-36 and 38-39 are pending.  Claims 1 and 33 are amended.  Claims 34 and 37 are cancelled with the amendment of 4/6/21.
Prosecution on the merits continues for claims 1-4, 7, 21-33, 35-36 and 38-39.

WITHDRAWN REJECTIONS
All previous rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn rejection are moot.  Any argument pertinent to a new rejection of record can be found below.

PRIORITY
The instant application, filed 3/27/18, is a 371 Application of PCT/JP2016/078345, filed 9/27/16, which claims priority to JP2015190419, filed 9/28/15.  A certified copy of JP2015190419 has been provided in the instant application.  Thus, the earliest possible priority for the instant application is 9/28/15.

CLAIMS
Independents claims 1, 32 and 33 are drawn to methods of inhibiting a tumor (or tumorigenicity in a cell) by targeting and inhibiting two miRNA sequences in the cell:
(Claim 1): A method for suppressing a tumor, which comprises inhibiting both at least one miRNA comprising 5’AACACUG-3’ as a seed sequence and at least one miRNA comprising 5’AAUACUG-3’ as a seed sequence in a subject, thereby suppressing a tumor in the subject, wherein the tumor is selected from the group consisting of 

(Claim 32): A method for suppressing a tumor, which comprises inhibiting both at least one miRNA comprising 5’-AACAUG-3’ as a seed sequence and at least one miRNA comprising 5’-AAUACUG-3’ as a seed sequence in a subject, thereby suppressing a tumor in the subject, wherein the inhibition comprises using a Tough Decoy (TuD) comprising the nucleotide sequence of SEQ ID NO:73.

(Claim 33): A method for reducing tumorigenicity of a tumor cell, which comprises inhibiting both at least one miRNA comprising 5’AACACUG-3’ as a seed sequence and at least one miRNA comprising 5’AAUACUG-3’ as a seed sequence in the cell, thereby reducing tumorigenicity of the tumor cell, wherein the tumor is selected from the group consisting of 

Paragraph [0097] of the instant specification teaches that a “seed” sequence of an miRNA are nucleotide positions 2 to 8 or positions 3 to 8 from the 5’ end of an miRNA.
The specification teaches that the core target sequence for miR200c comprises 5’AAUACUG-3’, and the core target sequence for miR141 and mir200a comprises 5’AACACUG’5 (see FIGs 3-1B).
Claims 1 and 33 have been amended to require wherein the type of tumor cells which are treated are limited to a lung cancer, and a triple-negative breast cancer (TNBC), by deleting the requirement wherein one of the markush group was “colorectal cancer”.  
As indicated in the office action, SEQ ID NO: 73, recited in claim 32, appears to be free of the prior art.  

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 21-28, 33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2010/0010072 to Dmitrovsky, of record, and further in view of Le et al., mir-200-Containing Extracellular Vesicles Promote Breast Cancer Cell Metastasis.  The Journal of Clinical Investigation, 2014.  124:5109-5128, of record, cited on Applicant’s IDS dated 5/9/2018. 
With regard to claims 1 and 33, Dmitrovsky discloses methods of treating cancer comprising administering one or more inhibitors of microRNAs to a patient, wherein the cancer is associated with an upregulation of one or more microRNA, in order to inhibit the activity of the microRNA (paragraphs [0017], [0026]-[0032]).  “An aspect of the present invention related to treatment of diseases characterized by the upregulation of miRNAs.  Such treatments may comprise administering nucleic acid molecules of the present invention in order to downregulate the miRNAs and/or upregulate the targets of said miRNAs.  A preferred embodiment of the present invention regulates to treatments counteracting the upregulation of has-mir-141, has-miR-200b, has-miR-200c…when these are associated with hyperproliferative diseases.  Such treatment may comprise the administration of inhibitor agents e.g. anti-sense molecules, to directly interact with the overexpressed miRNAs” (paragraph [0228]).  Dmitrovsky discloses the methods can be used to treat any hyperproliferative disease, including breast cancer and lung cancer (paragraphs [00225], [0226]).
Dmitrovsky shows miR-141 and miR-200c are upregulated in triple negative (ER-/PR-/HER2-) breast cancer cells (See Samples BC#10, BC#13 and BC14 in Example 1, Table II, Table III).  Dmitrovsky discloses the miRNA-141 sequence comprises the seed sequence of 5’-AACACUG-3’ (SEQ ID NO:4) and the miRNA-200c sequence comprises the seed sequence of 5’-AAUACUG’-3’ (SEQ ID NO:6) (paragraphs [0366], [0006]).
However, Dmitrovsky does not reduce to practice the claimed invention.  
Le discloses different triple negative breast cancer (TNBC) cell lines have various abilities to metastasize.  Le discloses of TNBC cell lines 67NR, 168FARN, 4TO7 and 4T1, only 4T1 is known to colonize and form macro-metastases.  Le discloses that 4T1 cells differ from the other TNBC cell lines in that 4T1 cells have upregulated mir-200 family members (see page 5109).  Le shows TNBC cells 4T1E (an epithelial subclone of 4T1 cells) cells comprise upregulated mir-200 family members miR-200c and miR-141 (page 5110; FIG 1C).   Le shows heterologous expression of miR-200c and miR-141 to non-
Le shows human TNBC cells CA1a and BPLER comprise upregulated mir-200 family members miR-200c and miR-141 (page 5118, FIG 13A). Le shows heterologous expression of miR-200c to non-metastasizing TNBC MB-231 cells increases the MB-231 cell’s ability to metastasize in vivo (pages 5118-5123, FIGs 14, 15).  Le further shows inhibition of the heterologous expression mir-200c in MB-231 cells, using anti-miRs targeting the mir-200c, reduces the mir-200c-containing MB-231 cell’s ability to metastasize in vivo (pages 5118-5123, FIG 14, 15).
Thus, Le demonstrates increased levels of mir-200c and mir-141 increases the metastasis (tumorigenicity) of triple negative breast cancer (TNBC) cells, and inhibition of mir-200c and mir-141, or mir-200c alone, is sufficient to reduce metastasis in the TNBC cells. 
It would have been obvious to the skilled artisan to combine the disclosure of Dmitrovsky further with the disclosure of Le. A skilled artisan would have been motivated to express an inhibitor to mir-141 and mir-200c to suppress tumors in triple negative breast cancers and lung cancer, as the skilled artisan would have been following the explicit instructions of the teachings of Dmitrovsky and Le.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as expressing inhibitors of mir-141 and mir-200c to suppress tumors/tumorigenicity was known in the prior art at the time of the invention.
With regard to claim 2, comprising the contingent limitation, “wherein the inhibition suppresses tumor formation of a group of cells with high tumorigenicity among cells of the tumor, and suppresses 
With regard to claim 3, Dmitrovsky discloses inhibiting mir-200c and mir-141 (paragraph [0228]).  Le discloses inhibiting mir-200c and mir-141 (page 5114, second column bridging page 5115; FIG 6).
With regard to claim 4, Dmitrovsky discloses using anti-sense molecules which bind to directly to the overexpressed miRNAs (paragraph [0228], [0059], [0222]).   Le discloses inhibiting mir-200c and mir-141 using anti-sense molecules which bind to directly to the overexpressed miRNAs (page 5114, second column bridging page 5115; FIG 6, Methods Section, page 5126-5127).
With regard to claim 7, comprising the contingent limitation, “wherein the inhibition promotes epithelial-mesenchymal transition in the tumor” it is noted that the claim requires no additional active steps further than that already performed in claim 1.  MPEP 2111.04.  Thus, because Dmitrovsky in light of Le renders obvious the method of claim 1, Dmitrovsky in light of Le necessarily renders obvious claim 7.  Further, Le discloses the results of the work therein shows inhibition of mir-200c and mir-141 enhances epithelial to mesenchymal transition (page 5126).
With regard to claim 21, comprising the contingent limitation, “wherein the inhibition reduces tumorigenicity of a group of cells of the tumor” it is noted that the claim requires no additional active steps further than that already performed in claim 1.  MPEP 2111.04.  Thus, because Dmitrovsky in light of Le renders obvious the method of claim 1, Dmitrovsky in light of Le necessarily renders obvious claim 21.  Further, Le discloses the inhibition of mir-200c and mir-141 reduces tumorigenicity of tumor cells (page 5114, second column bridging page 5115; FIG 6).
With regard to claim 22, comprising the contingent limitation, “wherein the inhibition suppresses transition of a group of cells of the tumor to cells with higher tumorigenicity” it is noted that 
With regard to 23-26, Dmitrovsky discloses the individual miRNA inhibitors can be provided on individual nucleic acid constructs, or combined on a single construct (paragraphs [0210]-[0212]).  Le discloses the anti-mir-200c and anti-mir-141 inhibitors are provided as individual constructs (page 5127, second column).
With regard to claims 27-28, Dmitrovsky does not disclose wherein the anti-mRNA inhibitors comprise a synthetic Tough Decoy for either the anti-mir-200c or anti-141, as required by the claims. Le discloses the anti-mir-200c is encoded on a synthetic Tough Decoy (page 5126, second column).  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting a synthetic Tough Decoy for the anti-miRNA inhibitors of Dmitrovsky because both are explicitly taught as being useful for expressing an anti-mirRNA inhibitor in methods of reducing miRNA function. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claims 36 and 39, Dmitrovsky discloses the method is particularly suited to treat cancers wherein the miRNA are aberrantly over-expressed, and shows that triple negative breast cancer samples are over-expressed for mir-141 and mir-200c (See Samples BC#10, BC#13 and BC14 in Example .

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2010/0010072 to Dmitrovsky in view of Le et al., mir-200-Containing Extracellular Vesicles Promote Breast Cancer Cell Metastasis.  The Journal of Clinical Investigation, 2014.  124:5109-5128, of record, cited on Applicant’s IDS dated 5/9/2018, as applied to claims 1-4, 7, 21-28, 33, 36 and 39 above, and further in view of Kim et al.  Expression of microRNA miR-126 and miR-200c is Associated With Prognosis in Patients with Non-Small Cell Lung Cancer. Virchows Archives, 2014.  465:463-471. The claims encompass embodiments wherein the treated tumors are lung cancer cells.  
The disclosures of Dmitrovsky and Le are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Dmitrovsky in light of Le renders obvious a method of treating a tumor comprising administering inhibitors to miRNA-141 (seed sequence of 5’-AACACUG-3’) and miRNA-200c (seed sequence of 5’-AAUACUG’-3’), when the tumors are associated with increased expression of miRNA-141 and miRNA-200c. Dmitrovsky discloses the administration of the inhibitors can function to “to downregulate the miRNAs and/or upregulate the targets of said miRNAs” (paragraph [0228]).  Dmitrovsky discloses the methods can be used to treat any hyperproliferative disease, including breast cancer and lung cancer (paragraphs [00225], [0226]).  Dmitrovsky discloses lung cancer is associated with increased expression of miR-141 (paragraph [0076]). 
Dmitrovsky discloses the miRNA-141 sequence comprises the seed sequence of 5’-AACACUG-3’ (SEQ ID NO:4) and the miRNA-200c sequence comprises the seed sequence of 5’-AAUACUG’-3’ (SEQ ID NO:6) (paragraphs [0366], [0006]).
Further, Le demonstrates increased levels of mir-200c and mir-141 increases the metastasis (tumorigenicity) of triple negative breast cancer (TNBC) cells, and inhibition of mir-200c and mir-141, or mir-200c alone, is sufficient to reduce metastasis (tumorigenicity) in the TNBC cells (pages 5114-5115; FIG 5; FIG 6; FIG 9; FIG 14-15).
However, Dmitrovsky nor Le show that lung cancer cells are associated with an increased expression of miRNA-141 and miRNA-200c.
Kim shows miR-200c is upregulated in lung cancer cells (Abstract; Table 3; FIG 1).  Kim suggests miR-200c expression has an oncogenic role in lung cancer (abstract; page 469). 
It would have been obvious to combine the disclosures of Dmitrovsky and Le on methods of treating cancer by administering inhibitors to miRNA-141 (seed sequence of 5’-AACACUG-3’) and miRNA-200c (seed sequence of 5’-AAUACUG’-3’), when the tumors are associated with increased expression of miRNA-141 and miRNA-200c, wherein the tumors to be treated include lung cancer, wherein lung cancer is associated with increased expression of mir-141, further with the disclosure of Kim who shows lung cancer cells have increased expression of miRNA-200c, and suggests the increased miRNA-200c is oncogenic.  Dmitrovsky expressly suggests the mi-RNA inhibitors can be used to decrease the effects the miRNA to treat cancer, including lung cancer. Le discloses miRNA-200c has been shown to be oncogenic (page 469). Further, Le shows antagonizing mir-141 and mir-200c in a different cancer that has upregulated mir-141 and mir-200c reduced tumorigenicity of the cancer.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as reducing tumorigenicity of cancer cells associated with increased miRNA by inhibiting the miRNA was known.  

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2010/0010072 to Dmitrovsky in view of Le et al., mir-200-Containing Extracellular Vesicles Promote Breast Cancer Cell Metastasis.  The Journal of Clinical Investigation, 2014.  124:5109-5128, of record, cited on Applicant’s IDS dated 5/9/2018, as applied to claims 1-4, 7, 21-28, 33, 36 and 39 above, and further in view of EP2363467 to Iba, of record, cited on Applicant’s IDS dated 5/9/18.  The claims encompass embodiments wherein the inhibitors of the miR-200c and miR-141 are encoded on one or more Tough Decoys (TuD).  
The disclosures of Dmitrovsky and Le are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Dmitrovsky in light of Le renders obvious a method of treating a tumor comprising administering inhibitors to miRNA-141 (seed sequence of 5’-AACACUG-3’) and miRNA-200c (seed sequence of 5’-AAUACUG’-3’), when the tumors are associated with increased expression of miRNA-141 and miRNA-200c. Dmitrovsky discloses the administration of the inhibitors can function to “to downregulate the miRNAs and/or upregulate the targets of said miRNAs” (paragraph [0228]).  Dmitrovsky discloses the methods can be used to treat any hyperproliferative disease, including breast cancer and lung cancer (paragraphs [00225], [0226]).  Dmitrovsky discloses the individual miRNA inhibitors can be provided on individual nucleic acid constructs, or combined on a single construct (paragraphs [0210]-[0212]).
Le discloses the anti-mir-200c is encoded on a synthetic Tough Decoy (page 5126, second column).  
However neither Dmitrovsky nor Le not disclose both miRNA inhibitors are encoded on one or more Tough Decoy (TuD), as required by instant claims 27-31.
Iba discloses Tough Decoy (TuD) compositions targeting at least two miRNA sequences via two miRNA binding-sequences (Abstract, paragraphs [007], [0013]-[0015], Figs 1-2).  Iba discloses one TUd which encodes an miRNA inhibitor targeting mir-200c, which comprises the sequence 5’AAUACUG-3’ 
It would have been obvious to combine the disclosure of Dmitrovsky and Le on methods of treating cancer by administering miRNA inhibitors to miRNA-141 and miRNA-200c, further with the disclosure of Iba.  A skilled artisan would have been motivated to use the TuD structures encoding multiple anti-miRNAs because Iba discloses the TuD provide long term and very strong miRNA inhibition activity of the multi-encoded miRNA inhibitors.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention a as encoding multiple miRNA inhibitors on the same nucleic acid construct, including on TuD constructs, was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 04/06/2021 have been considered but are not persuasive.  At pages 6-7 of the Reply, with regard to the 103 rejection over Dmitrovsky, Applicant argues that Dimitrovsky shows no evidence that its methods can be used to treat any hyperproliferative disease.  Applicant argues that Dimitrovsky’s assertion that treating tumors by counter-acting dysregulated miRNAs (either upregulated or downregulated) is not supported by any working example.  Applicant argues miRNA dysregulation is not necessarily the cause to tumors, but may be the result of, or a reaction to, a tumor.  Thus, Applicant argues that a skilled artisan would not believe (predict) Dimitrovsky’s method would result in an actual treatment.
The Examiner is not persuaded.  With regard to Applicant’s assertion that Dimitrovsky does not provide any working examples, the Examiner cannot agree.  Examples 8-11 show Dimitrovsky identify miR-31 as overexpressed in both human and mouse lung cancer models, then knock-down miR-31 both 
Applicant points to Pacurari, 2013, of record, as evidence to support Applicant’s argument regarding the unpredictability of Dimitrovsky’s methods.  Applicant argues Pacurari teaches miR-200 is upregulated in lung cancer, but that miR-200 downregulates other tumor-progressive genes (ZEB1/ZEB2, HFE, AHNAK, etc), and upregulates other tumor suppressive genes (such as E-cadherin).  Thus, Applicant argues that there would be no expectation of success that inhibiting miR-200 would have anti-tumor effects.
The Examiner is not convinced of error.  The seemingly contradictory role of mir-200s in cancer as both tumor suppressive or oncogenic was known at the time of the invention.  For example, Korpal teaches that mir-200 expression is known to be tumor suppressive, through inhibition of ZEB1/ZEB2 (as indicated above by Applicant) AND as oncogenic – not through the ZEB1/Zeb2 pathway, but by inhibiting the tumor suppressor Sec23a (see page 1101, page 1106). See FIG 6F of Korpal:

    PNG
    media_image1.png
    243
    256
    media_image1.png
    Greyscale










At pages 7-8 of the Reply, Applicant attempts to argue that Dmitrovsky’s method of counter-acting dysregulated miRNA in cancer is unpredictable by highlighting other miRNA’s suggested as dysregulated in Dmitrovsky, and pointing to prior art publications which Applicant argues refutes such assertions:
First, Applicant argues Dmitrovsky discloses miR-222 is upregulated in breast cancer, that downregulation of miR-222 is of significant interest (paragraph [0075]), and that Dmitrovsky suggests counteraction against the upregulation of miR-222 is a preferred embodiment.  Applicant then points to Yu, 2017 as evidence.  Applicant states Yu, 2017 “tested the effect of miR-222 expression in breast cancer cells and describes that ‘[t]he miR-222 isomirRs all inhibit proliferation and canonical target gene expression’ and that ‘these data indicate all isomiRs of miR-222 play anti-proliferative roles’ (see page 11374, right column, middle paragraph of Yu et. al.  Yu et al. further reports that longer mi-222 isomiRs promote apoptosis (page 11375, left column).  Namely, Yu el al teaches that miR-222 has anti-oncogenic properties.” that miR-222 has an anti-proliferative role.
The Examiner is not convinced of error.  Yu does not test the effect of miR-222 expression in breast cancer cells, nor does Yu make any opinion that mir-222 is anti-oncogenic.  Rather, Yu investigates the presence, and potential role of, different isoforms of naturally occurring miR-222, identifies that the canonical 21 nt miR-222 miRNA sequence known in the art is not the most abundant miR-222 isoform, and that the additional miR-222 isoforms have different functions:
Yu assays the concentration of miR-222 transcripts in MDA-MB-231 breast cancer cells (page 11372, first column “Cell Culture”; page 11375, first column “Endogenous expression of miR-222 in MCF10A cells” (page 11374, right column, middle paragraph of Yu, emphasis added).  MCF10A cells are breast epithelial cells, not breast cancer cells (page 11372, first column).
Yu discloses the different miR-222 isomiRs may have different cellular functions.  Yu transfects MCF10A cells with the different, individual, miR-222 isomiR mimics, and identifies genes which were similarly or differentially expressed (page 11379, first column).  Further, while Yu discloses that the mir-222 isomiRs play an anti-proliferative role in MCF10A cells, Yu further discloses the miR-222 isomiRs upregulated cell survival genes (page 11379, first column; FIG 6). 
Yu addresses the seemingly contradictory role of miR-222 in the literature, stating miR-222 has been implicated as both anti-apoptotic/pro-proliferative and pro-apoptotic, and states that the specific effect of miR-222 may be cell-specific or due to the longer isoforms of miR-222, which until Yu’s publication had not been identified (See, page 11381).  Yu states, “We speculate that differential functions of miR-222 isomiRs might also contribute to these apparently contradictory findings, as we demonstrate isomiR-specific effects on apoptosis and regulation of the AKT pathway within one cell line” (page 11382, emphasis added).  As shown above, the effects of mir-222 isomiRs were performed in breast epithelial MCF10A cells.  Thus, Applicant’s attempt to utilize Yu as evidence that “the effect of miR-222 expression in breast cancer cells” had been tested is incorrect.  Rather, Yu makes a point to state that the effect of miR-222 may be cell-specific, and Yu does not test the effect of miR-222 in breast 
Regardless, the seemingly contradictory role of mir-200s (mir-200c and miR-141) has already been addressed above, and was not found convincing.  
At page 8 of the Reply, Applicant then argues that Dmitrovsky discloses miR-127 is upregulated in lung cancer (paragraphs [0076], [0334]), and that counteraction against the upregulation of miR-127 is a preferred embodiment (paragraph [0228]).  Applicant argues that Tan, 2015 suggests it is the hyper-methylation state of miR-127 is associated with worse prognosis in lung cancer patients.  That Tan, 2015 discloses hypermethylation of miRNA can lead to miRNA downregulation.  That miR-127 targets proto-oncogene BCL-6, with the epigenetic silencing of miR-127 leading to activation of BCL-6. Thus, Applicant asserts that Tan, 2015 suggest that hypermethylation of miR-127 causes downregulation of miR-127, thereby leading to the reduced expression in lung cancer, which in turn increases BCL-6 – thus Applicant asserts that it is the down-regulation of miR-127 ultimately, which is tumorigenic.
The Examiner is not convinced of error.  Applicant’s attempt to support the assertion that Dimitrovsky is unpredictable by identifying art which identifies another pathway for efficacy of micro-RNAs does not undermine the teachings of Dimitrovsky.   
Regardless, Applicant’s concerns that there is no evidence that mir-141 and mir-200c expression can be counteracted and result in an anti-tumor effect is addressed by newly cited Le et al., mir-200-Containing Extracellular Vesicles Promote Breast Cancer Cell Metastasis.  The Journal of Clinical Investigation, 2014.  124:5109-5128, of record, cited on Applicant’s IDS dated 5/9/2018, as indicated in the rejection of record herein.

Conclusion
Claim 32 is allowed.  Claims 1-4, 7, 21-31, 33, 35-36, and 38-39 remain rejected by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633